— Judgment unanimously affirmed. Memorandum: We agree with defendant that Supreme Court erred in summarily denying his request for a Wade hearing based upon the court’s conclusion that the identification procedures involving prosecution witness Wonder Scott were only "confirmatory” in nature (see, People v Rodriguez, 79 NY2d 445; People v Williamson, 79 NY2d 799). In our view, however, any error in summarily denying defendant’s request for a Wade hearing was harmless. In addition to Scott, two other witnesses positively identified defendant as the person who possessed and negotiated the forged check. Moreover, defense counsel, on summation, noted that the only issue was whether defendant had knowledge that the check he possessed was forged. (Appeal from Judgment of Supreme Court, Monroe County, Doyle, J. — Criminal Possession Forged Instrument, 2nd Degree.) Present — Callahan, J. P., Green, Balio, Fallon and Davis, JJ.